
	
		II
		109th CONGRESS
		2d Session
		S. 3899
		IN THE SENATE OF THE UNITED STATES
		
			September 14, 2006
			Mr. Dorgan (for himself
			 and Mr. Feingold) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To achieve balance in the foreign trade of the United
		  States, through a market-based system of tradable certificates, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Balanced Trade Restoration Act of
			 2006.
		2.FindingsCongress makes the following
			 findings:
			(1)Since the 1990s,
			 the United States has experienced record trade deficits that has made the
			 United States the largest debtor country in the world.
			(2)In 2005, the
			 merchandise trade deficit of the United States was a record $767,000,000,000,
			 and in 2006, the merchandise trade deficit of the United States is projected to
			 surpass the record set in 2005.
			(3)The surging trade
			 deficits could soon create a balance of payments crisis for the United States,
			 which could wreak havoc with the economy of the United States.
			(4)Article XII of
			 the General Agreement on Tariff and Trade (GATT 1994), annexed to the Agreement
			 Establishing the World Trade Organization entered into on April 15, 1994,
			 permits any member country to restrict the quantity or value of imports in
			 order to safeguard the external financial position and the balance of payments
			 of the member country.
			(5)In accordance
			 with Article XII of the GATT 1994, the United States should take steps to
			 restore balance to its merchandise trade, and safeguard its external financial
			 position and its balance of payments.
			(6)The imposition of
			 import restrictions should be phased in to allow the economy of the United
			 States to absorb the impact of import restrictions with minimal
			 disruption.
			3.DefinitionsIn this Act:
			(1)Balanced Trade
			 Certificate; CertificateThe terms Balanced Trade
			 Certificate and Certificate mean a certificate issued
			 pursuant to  section
			 4 that provides the holder of the certificate with a license to
			 import into the United States a good with an appraised value that is equal to
			 or less than the face value of the certificate.
			(2)DepartmentThe
			 term Department means the Department of Commerce.
			(3)Oil or
			 gasThe term oil or gas means any good classifiable
			 under—
				(A)heading 2709 of
			 the Harmonized Tariff Schedule of the United States (relating to petroleum oils
			 and oils obtained from bituminous minerals, crude);
				(B)heading 2710 of
			 the Harmonized Tariff Schedule of the United States (relating to petroleum oils
			 and oils obtained from bituminous minerals, other than crude); and
				(C)heading 2711 of
			 the Harmonized Tariff Schedule of the United States (relating to light oils and
			 preparations).
				(4)ProgramThe
			 term Program means the Balanced Trade Certificate Program
			 established under section 4.
			(5)SecretaryThe
			 term Secretary means the Secretary of Commerce.
			4.Establishment of
			 Balanced Trade Program
			(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Secretary shall, in
			 cooperation with the Secretary of Homeland Security, establish a Balanced Trade
			 Certificate Program within the International Trade Administration of the
			 Department. The purpose of the Program is to create gradually balance between
			 the dollar value of goods imported into the United States and goods exported
			 from the United States.
			(b)Regulatory
			 authorityThe Secretary, in
			 cooperation with the Secretary of Homeland Security, shall promulgate
			 regulations in accordance with
			  section
			 5 that provide for—
				(1)issuing Certificates to exporters;
				(2)collecting Certificates from
			 importers;
				(3)valuing the Certificates issued and
			 collected; and
				(4)trading
			 Certificates.
				5.Operation of the
			 Program
			(a)Exporters
				(1)Issuance of
			 CertificatesThe Program established under
			  section
			 4 shall provide for the issuance of a Certificate to any person
			 who exports a good from the United States with a face value equivalent to a
			 multiple of the appraised value of the good determined pursuant to
			  paragraph
			 (2).
				(2)Value of
			 Balanced Trade Certificates
					(A)Determination
			 of valueThe Secretary shall establish a system for the valuation
			 of Certificates. To the extent practicable, the value of a Certificate shall be
			 based upon the appraised value declared on the shipper's export declaration
			 (SED), in accordance with
			  subparagraph
			 (B);
					(B)System of
			 ValuationThe value of a Certificate shall be determined in
			 accordance with the following table:
						
							
								
									If a Certificate is
					 issued:The face
					 value of the Certificate is an amount equal to:
									
									During the first year
					 the Program is in operation140% of the appraised value of
					 the good exported.
									
									During the second year
					 the Program is in operation130% of the appraised value of the good
					 exported.
									
									During the third year
					 the Program is in operation120% of the appraised value of the good
					 exported.
									
									During the fourth year
					 the Program is in operation110% of the appraised value of the good
					 exported.
									
									After the fourth year
					 the Program is in operation100% of the appraised value of the good
					 exported
									
								
							
						
					(b)Importers
				(1)Submission
			 requirementExcept as described in paragraph (5), any person who
			 imports a good into the United States shall submit to the Secretary of Homeland
			 Security, not later than 90 days after the date on which the good enters the
			 United States, a Certificate with an aggregate face value equal to or greater
			 than the appraised value of the good imported pursuant to
			  paragraph
			 (2).
				(2)Valuation of
			 imported goodsThe Secretary shall establish a method for the
			 valuation of goods imported into the United States. The method may include the
			 use of the declared dollar value of the goods on the Entry Summary (United
			 States Customs and Border Protection Form 7501).
				(3)Collection of
			 CertificatesThe Secretary shall establish a system for the
			 collection of Certificates submitted by importers to the Secretary of Homeland
			 Security.
				(4)Penalty for
			 failure to supply CertificatesIf a person imports a good into
			 the United States and fails to submit a Certificate with an aggregate face
			 value equal to, or greater than, the value of the good imported as required by
			  paragraph
			 (1), the Secretary of Homeland Security shall—
					(A)suspend the
			 person from importing any good until such time as a Certificate required by
			  paragraph
			 (1) is submitted; and
					(B)impose a penalty
			 equal to 3 times the appraised value of the good imported.
					(5)Exception for
			 oil or gas
					(A)Adjustment
			 periodDuring the period that begins on the date of the enactment
			 of this Act and ends 5 years after such date,
			  paragraph
			 (1) shall not apply to a person who imports oil or gas into the
			 United States.
					(B)Gradual
			 valuationAt the end of the period described in
			  subparagraph
			 (A), any person who imports oil or gas into the United States
			 shall submit to the Secretary of Homeland Security, not later than 90 days
			 after the date on which the oil or gas enters the United States, a Certificate
			 with an aggregate face value equal to, or greater than, the appraised value of
			 the oil or gas imported pursuant to
			  paragraph
			 (2), adjusted in accordance with the following table:
						
							
								
									If the oil or gas is
					 imported:The
					 aggregate face value of the Certificate required to import the oil or gas
					 is:
									
									During the sixth year
					 the Program is in operation60% of the appraised value of
					 the oil or gas imported.
									
									During the seventh year
					 the Program is in operation70% of the appraised value of the oil or gas
					 imported.
									
									During the eighth year
					 the Program is in operation80% of the appraised value of the oil or gas
					 imported.
									
									During the ninth year
					 the Program is in operation90% of the appraised value of the oil or gas
					 imported.
									
									After the ninth year
					 the Program is in operation100% of the appraised value of the oil or
					 gas imported.
									
								
							
						
					(c)Management of
			 Certificates
				(1)Certificates
			 removed from circulationUpon the receipt of a Certificate from a
			 person importing a good, the Secretary of Homeland Security, in cooperation
			 with the Secretary, shall permanently remove the Certificate from
			 circulation.
				(2)Transferability
			 and Limitation on validity of CertificatesA Certificate issued
			 pursuant to this Act shall be—
					(A)fully
			 transferable; and
					(B)valid for 365
			 days from the date the Certificate is issued.
					
